DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 09/21/2022 in response to the non-final rejection sent on 07/06/2022. Claims 1, 3, 6, 11,  and 19 have been amended, claim 2, 20, and 22-24 have been canceled. Currently, claims 1, 3-19, 21, and 25 are pending and are examined on the merits.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this instance, the change from the fluid source comprising contrast agent (i.e., the previous “second fluid source” and the newly amended “third fluid source”) being maintained at a pressure of 100 mm Hg or higher to the source not strictly comprising contrast agent (i.e., the newly amended “second fluid source”) being maintained at a pressure of 100 mm Hg or higher changes the scope of claim 1, and thus requires new grounds of rejection.
Applicant's arguments filed with respect to claim 19 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “Applicant respectfully submit that identified valves do not disclose “a valve having a first position and a second position” so that the “extension conduit” connects to different fluid sources, and “alternating the valve between the first position to create a pressure gradient between the third fluid source and a space adjacent the thrombus and the second position to create a pressure gradient between the second fluid source and the space adjacent the thrombus”. Additionally, neither Callan or Ruggio discloses “activating a pressurization element….”, the examiner respectfully disagrees.
Callan generally teaches alternating between a fluid source comprising contrast agent and a fluid source not comprising contrast agent, and wherein a pressure gradient is inherently made between these fluid sources and a space adjacent the thrombus that allows for fluid from these fluid sources to flow into the vasculature of the patient, and Ruggio teaches incorporating the system of Callan into a single manifold valve that alternates between two modes or positions that switch between being fluidly connected to the source comprising contrast agent and being fluidly connected to the source comprising no contrast agent. 
Moreover, Look already teaches the activation of a pressurization element for the first fluid source. Look, as modified by Callan and Ruggio, would have fluid from the second fluid source containing contrast agent be drawn through the lumen of the sheath to the space when the pressure associated with the second fluid source is higher than a pressure in the space when the valve is in the respective position because of the inherent nature of a pressure gradient (i.e., the existence of a pressure gradient between two spaces in fluid communication with each other has fluid flow from the space of higher pressure to the space of lower pressure). A similar logic applies to fluid from the third fluid source containing no contrast agent when a pressure gradient exists.
Further, because the method disclosed in Look in view of Callan and Ruggio is identical to the method disclosed in claim 19, it would necessarily have similar performance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressurization element…to deliver the pressurized fluid” in claim 19, line 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purpose of examination, a “pressurization element” will be interpreted as a pump or an equivalent structure capable of pressurizing a fluid (see claim 1, “pump fluidly communicating with the first fluid source such that pressurized fluid from the first fluid source is applied to a proximal end of a supply lumen…”)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “visualizing on fluoroscopy a portion of the blood vessel at or adjacent the distal end of the sheath as a result of the second fluid source flowing through the lumen”. However, amended claim 1 recites the third fluid source as having contrast agent, and doesn’t specify the second fluid source having contrast agent. As such, it is unclear how the fluid is visualized on fluoroscopy. For the purpose of examination, since the specification does not disclose that both the second and third fluid source comprise contrast agent, and the specification suggests that the fluoroscopy unit is used in conjunction with contrast media (paragraph 0032, “This feedback may even be used to activate the fluoroscopy unit, so that the flow of contrast media 314 entering the blood vessel 1999 is immediately shown to the user on the fluoroscopy monitor”), the limitation will be interpreted as “visualizing on fluoroscopy a portion of the blood vessel at or adjacent the distal end of the sheath as a result of the third fluid source flowing through the lumen”
Regarding claims 4 and 5, because they recite “wherein the second fluid source flowing through the lumen of the sheath…”, the limitations will be interpreted as -wherein the third fluid source flowing through the lumen of the sheath- in order to maintain antecedent basis “a result of the third fluid source flowing through the lumen of the sheath” as recited in newly interpreted claim 3
Claims 6-9 are rejected by virtue of being dependent on claim 3.
Claim 19 recites the limitations” when the pressure associated with the second fluid source is higher than a pressure in the space”, and “when the pressure in the third fluid source is higher than a pressure in the space”. It is generally unclear as to if these two pressures in the space refer to the same pressure. For the purpose of examination, the two pressures in the space will be interpreted as the same pressure.
Claims 21 and 25 are rejected by virtue of being dependent on claims 21 and 25
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Look (US 20170065396) in view of Callan (US 20040143225)
Regarding claim 1, Look discloses a method for improving a flow condition through a catheter, comprising:
inserting a distal end of a sheath (3151) within a vasculature of a subject (fig. 38, delivery catheter 3151), the sheath comprising a lumen (3153) configured for placement of an aspiration catheter (3000) that is configured to be in fluid communication with a first fluid source (4268, fig. 38, aspiration catheter 3000 connected to vacuum source 4266 within lumen of delivery catheter 3151 and in communication with source of pressurized fluid 4268, see paragraph 0100), the sheath further comprising an extension conduit (4262) configured to couple to a second fluid source, the extension conduit (4262) configured to be in fluid communication with the lumen (paragraph 100, “The sideport 4262 of y-connector 4244 may additionally be configured to be coupled to a vacuum source 4270 and/or may be used for injections of fluids, such as contrast media”).
placing the aspiration  catheter (3000) through the sheath (3151) and advancing the aspiration catheter such that an open distal end of an aspiration lumen (3160) of the aspiration catheter is distal to the distal end of the sheath and is in proximity to a thrombus within a blood vessel of the subject (fig. 35, catheter 3000 inside guide catheter 3151 near thrombus 3158 in blood vessel 3600)
coupling the extension conduit (4262) to the second fluid source, the second fluid source comprising a contrast agent (paragraph 100, “The sideport 4262 of y-connector 4244 may additionally be configured to be coupled to a vacuum source 4270 and/or may be used for injections of fluids, such as contrast media”)
maintaining fluid in the second fluid source at a pressure to create a pressure gradient between the second fluid source and a space adjacent the thrombus (paragraph 100, “The sideport 4262 of y-connector 4244 may  additionally be configured to be coupled to a vacuum source 4270 and/or may be used for injections of fluids, such as contrast media”. NOTE: An injection of fluid would inherently require some form of pressure to be maintained. Moreover, since injection requires an increase in pressure to dispense fluid, this process would inherently create a pressure gradient between the second fluid source and the outlet of the system, in this case a space adjacent the thrombus.), and 
activating a pump fluidly communicating with the first fluid source 4268 such that pressurized fluid from the first fluid source is applied to a proximal end of a supply lumen of the aspiration catheter to deliver the pressurized fluid into the aspiration lumen at or near a distal end of the aspiration lumen (paragraph 0106, “the resultant motion of the pump component causes fluid from the fluid source to be injected through the supply lumen of the aspiration catheter, and through the orifice into the aspiration lumen”) wherein when an active flowing condition is present, at least some of the thrombus is caused to flow through the aspiration lumen from the open distal end to a proximal end of the aspiration lumen 3160, and into an interior of a vacuum source coupled to the aspiration lumen (fig. 35, arrow 3180 denotes thrombus 3164 entering the aspiration lumen 3160 and into the vacuum source, see paragraph 0095).
Look is silent to the method comprising maintaining fluid in the second fluid source at a pressure of 100 mm Hg or higher, and when an active flowing condition is not is present, fluid from the second fluid source automatically flows through the lumen of the sheath from the proximal end to the distal end when the pressure in the second fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject, and fails to teach the method wherein the extension conduit is configured to couple to a second fluid source and a third fluid source, and selectively fluidly coupling the extension conduit to each of the second fluid source and the third fluid source, wherein the third fluid source comprises a contrast agent.
However, Callan teaches a fluid delivery device to a vascular structure that is further used in conjunction with angiography (abstract) wherein a saline source is used in conjunction with a contrast source (840/860, paragraph 0078, “Syringe 840 is in fluid connection with a source of contrast 860”, paragraph 0079, “Fluid control module 810 further includes a source of saline 890”, see annotated fig. 7A below). The saline is the “second fluid source” and the contrast is the “third fluid source”, wherein the saline is maintained at a pressure (the pressure of the saline from saline source is maintained at a pressure through the use of peristaltic pump 900 (see paragraph 0079, “saline 890 in fluid connection with a peristaltic pump 900”), thereby allowing a pressure gradient between the saline source and the exit), and the extension conduit is configured to be selectively coupled to the second fluid source and the third fluid source (fig. 7A, valve 854 controling saline 890, paragraph 0079, “valve 854 prevents contaminated fluids from reaching peristaltic pump 900 and saline source 890”).

    PNG
    media_image1.png
    619
    903
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look by coupling the extension conduit to a second fluid source and a third fluid source, wherein the third fluid source comprises a contrast agent, and selectively fluidly coupling the extension conduit to each of the second fluid source and the third fluid source, and maintaining a pressure of the second fluid source, as taught and suggested by Callan, for the purpose of providing a suitable structure and method of flushing contrast agent (see Callan, paragraph 0030, “the low pressure delivery system can include a source of saline or other suitable flushing medium”)
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look to in view of Callan to maintain the fluid in the second fluid source at a pressure of 100 mm Hg or higher, for the purpose of providing a suitable pressure for the fluid from the second fluid source to enter the vasculature of the subject, as Callan, since it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, the flushing medium of Callan used in a low pressure delivery system (see Callan, paragraph 0030), and as such a pressure of 100 mm Hg would be a reasonable pressure to one of ordinary skill in the art to remain low pressure while also allowing the flushing medium to exit into the vasculature of the subject. 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look in view of Callan to include wherein when an active flowing condition is not present, fluid from the second fluid source automatically flows through the lumen of the sheath from the proximal end to the distal end when pressure in the second fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject, for the purpose of providing a suitable step of providing the flushing medium as needed, since the method disclosed in Look in view of Callan would be similar to the method disclosed in claim 1, it would necessarily have similar performance (i.e., when insufficient flowable material is present adjacent the open distal end of the aspiration lumen, fluid from the second fluid source is caused to flow through the lumen of the sheath from the proximal end to the distal end, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject). NOTE: the limitation “automatically flows… when the pressure in the second fluid source is higher than a pressure in the space” is interpreted as the pressure gradient automatically creating flow. As such, a pressure gradient as created by the second fluid source would implicitly “automatically” create a fluid flow from the second fluid source.
Regarding claim 10, Look discloses wherein the second fluid source comprises contrast agent (paragraph 100, “such as contrast media”) but fails to teach wherein the second fluid source does not comprise contrast agent. 
However, Callan teaches fluid delivery to a vascular structure that is further used in conjunction with angiography (abstract), wherein a saline source is used in conjunction with a contrast source 840/ 860 (paragraph 0078, “Syringe 840 is in fluid connection with an automated valve 852 of fluid control module 810, which is also in fluid connection with a source of contrast 860”, paragraph 0079, “Fluid control module 810 further includes a source of saline 890”, see annotated fig. 7A below), and can thereby serve as the second fluid source. NOTE: since syringe 840 is filled with contrast, syringe 840 can additionally serve as a contrast source that is maintained at a pressure (see paragraph 0078, “Valve 852 prevents saline and/or contaminated fluids from entering syringe 840 and enables the operator to stop flow of injection fluid (for example, contrast)”)

    PNG
    media_image1.png
    619
    903
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Look to have the second fluid source not comprise contrast agent for the purpose of providing a proper flushing medium for contrast agent (see Callan, paragraph 0030).
Moreover, the pressure of the saline from saline source is maintained at a pressure through the use of peristaltic pump 90 (see paragraph 0079, “saline 890 in fluid connection with a peristaltic pump 900”), thereby allowing a pressure gradient between the saline source and the exit (in the case of Look, at a space adjacent the thrombus).
Claims 3-6, 11-16, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Callan, and further in view of Ruggio (US 546450).
Regarding claim 3, Look, as modified by Callan, fails to teach a method further comprising visualizing on fluoroscopy a portion of the lumen of the blood vessel at or adjacent the distal end of the sheath as a result of the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel. 
However, Ruggio teaches an apparatus for removing intravascular, pulmonary, and cardiac obstructions (abstract) that teaches the use of fluoroscopy with contrast agent to determine the patency of a vessel blocked by a thrombus (col. 6, lines 21-27, fig. 4, thrombus 120).
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look to add fluoroscopic visualization for the purpose determining the patency of the targeted vessel (see Ruggio, col. 6, lines 21-27,  “a radiopaque contrast agent, which is used to determine the patency of the vessel or chamber under fluoroscopic examination”) fig. 4, thrombus 120).
Regarding claim 4, Look, as modified by Ruggio, is silent to wherein the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen. 
However, since the method disclosed by Look, as modified by Ruggio, is identical to that of claim 3, it would necessarily have the same performance (i.e., the second fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel would indicate a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen.
Regarding claim 5, Look, as modified by Ruggio, is silent to wherein the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the thrombus. 
However, since the method disclosed by Look, as modified by Ruggio is identical to that of claim 3, it would necessarily have the same performance (i.e., the second fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the thrombus).
Regarding claim 6, Look appears to disclose a method wherein the third fluid source comprises a syringe having a barrel and plunger longitudinally movable within the barrel, the barrel configured to contain the contrast agent (paragraph 0100, “injecting” contrast media implied the use of a syringe with a typically barrel and plunger.
However, if this is not clearly envisioned by the applicant, Ruggio teaches a method wherein the second fluid source further comprises a syringe (see Callan, fig. 7A, ) having a barrel (see Ruggio, fig. 1 barrel 50) and plunger longitudinally movable within the barrel (see Ruggio, fig. 1, plunger 52), the barrel configured to contain the contrast agent (see Ruggio, col. 6, lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method disclosed in Look to have the second fluid source further comprise a syringe having a barrel and plunger longitudinally movable within the barrel, the barrel configured to contain the contrast agent, as taught by Ruggio, for the purpose of providing a suitable structure that can inject the contrast agent to facilitate fluoroscopic visualization (see Ruggio, col. 8, lines 3-5, “radiopaque contrast agent may be injected through the connector 28 of the catheter 22, to facilitate fluoroscopic guidance”).
Regarding claim 11, Look, as modified by  Callan, disclose a method wherein the extension conduit is hydraulically coupled to a series of valves (see Callan, fig. 7A, valve 854 connected to saline source 890, and valve 852 connected to contract source 860) having a first position configured to selectively couple the extension conduit to a third fluid source 860 comprising a contrast agent (see Callan, fig. 7A, valve 852 open to connect to contrast source 860, paragraph 0078, “Valve 852 prevents saline and/or contaminated fluids from entering syringe 840), and a second position configured to selectively couple the extension conduit to the second fluid source (see Callan, fig. 7A, valve 854 open and valve 852 closed, paragraph 0079, “In addition to controlling flow of saline, valve 854 prevents contaminated fluids from reaching peristaltic pump 90 and saline source 890”),
But fails to teach wherein the extension conduit is hydraulically coupled to a valve having a first position configured to selectively couple the extension conduit to a third fluid source comprising a contrast agent, and a second position configured to selectively couple the extension conduit to the second fluid source 
However, Ruggio teaches a manifold valve 14 configured to selectively couple to a third fluid source comprising a contrast agent (fig. 1, valve is placed in first position, for example, valve 46 is open and valve 44 is closed, see col. 6, lines 21-31), and a second position configured to selectively couple the extension conduit to the second fluid source (fig. 1, valve is placed in second position, for example, valve 44 is open and valve 46 is closed, see col. 6, lines 21-31, “Various fluids may be introduced through each T-connection 36, 38, 40 of the manifold 14. Some of the fluids used are: saline, which is used for flushing the catheter 22; a radiopaque contrast agent… see annotated fig. 1 below). 

    PNG
    media_image2.png
    522
    1134
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the series of valves disclosed in Callan to be part of a singular manifold valve, as taught by Ruggio, for the purpose of providing a suitable structure to conveniently put the respective valves into a singular structure, thereby simplifying the assembly and easing usage of the device, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case, it would not affect the operation of Callan to utilize a manifold valve assembly as opposed to two separate valves, as the manifold valve can be arranged in a way that still prevents contamination of either the saline or the contrast agent taught in Callan.
Regarding claim 12, Look, as modified by Callan and Ruggio, disclose a method further comprising: placing the valve in the first position (see Ruggio, see annotated fig. 1 above, valve is placed in first position, for example, valve 46 is open and valve 44 is closed), but is silent to the method comprising visualizing on fluoroscopy a portion of the lumen of the blood vessel at or adjacent the distal end of the sheath as a result of the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel.
However, Ruggio teaches a method further comprising visualizing on fluoroscopy a portion of the lumen of the blood vessel at or adjacent the distal end of the catheter as a result of the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel (col. 6, lines 21-31, “radiopaque contrast agent, which is used to determine the patency of the vessel or chamber under fluoroscopic examination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look to include the stop of visualizing on fluoroscopy a portion of the lumen of the blood vessel at or adjacent the distal end of the sheath as a result of the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel, as taught and suggested by Ruggio, for the purpose of providing a suitable step that determines patency of the vessel being examined (see Ruggio, col. 6, lines 21-31), thereby giving visual feedback to the user to see if the occlusion is cleared.
Regarding claim 13, Look, as modified by Callan and Ruggio, discloses substantially the method disclosed in claim 12, but is silent to wherein the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous unavailability of flowable material adjacent the open distal end of the aspiration lumen. 
However, since the method disclosed by Look, as modified by Callan and Ruggio, is identical to that of claim 12, it would necessarily have the same performance (i.e., the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen).
Regarding claim 14, Look, as modified by  Callan and Ruggio, is silent to wherein the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous unavailability of flowable material adjacent the thrombus. 
However, since the method disclosed by Look, as modified by Callan and Ruggio is identical to that of claim 3, it would necessarily have the same performance (i.e., the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the thrombus).
Regarding claim 15, Look, as modified by Callan and Ruggio, disclose a method further comprising placing the valve in the second position (see Ruggio, see annotated fig. 1 above, valve 44 is open and valve 46 is closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look in view of Callan to further comprise placing the valve in the second position, as taught by Ruggio, for the purpose of providing a suitable method of switching over to the saline from the contrast agent.
Regarding claim 16, Look, as modified by  Callan, disclose a method wherein the second fluid source comprises a saline bag (see Callan, paragraph 0098, “a second fluid pump connected to a bulk source of saline, typically a prefilled bag”, also see fig. 7G, saline source 890 as a prefilled bag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look such that the second fluid source comprises a saline bag, as taught by Callan, for the purpose of providing a suitable flushing medium for contrast agent (see Callan, paragraph 0030).
	Regarding claim 19, Look discloses a method for identifying a no flow or low flow condition through a catheter, comprising:
	inserting a distal end of a sheath (3151) within a vasculature of a subject (fig. 38, delivery catheter 3151), the sheath comprising a lumen (3153) configured for placement of an aspiration catheter (3000) that is configured to be in fluid communication with a first fluid source (4268, fig. 38, aspiration catheter 3000 connected to vacuum source 4266 within lumen of delivery catheter 3151 and in communication with source of pressurized fluid 4268, see paragraph 0100), the sheath further comprising an extension conduit (4262) coupled to a fluid source comprising contrast agent (paragraph 100, “The sideport 4262 of y-connector 4244 may additionally be configured to be coupled to a vacuum source 4270 and/or may be used for injections of fluids, such as contrast media”)
	placing the aspiration (3000) catheter through the sheath (3151) and advancing the aspiration catheter such that an open distal end of an aspiration lumen (3160) of the aspiration catheter is distal to the distal end of the sheath and is in proximity to a thrombus within a blood vessel of the subject (fig. 35, catheter 3000 inside guide catheter 3151 near thrombus 3158 in blood vessel 3600)
	activating a pressurization element such that pressurized fluid from the first fluid source is applied to a proximal end of a supply lumen of the aspiration catheter to deliver the pressurized fluid into the aspiration lumen at or near a distal end of the aspiration lumen (paragraph 0106, “the resultant motion of the pump component causes fluid from the fluid source to be injected through the supply lumen of the aspiration catheter, and through the orifice into the aspiration lumen”), wherein when an active flowing condition is present, at least some of the thrombus is caused to flow through the aspiration lumen from the open distal end to a proximal end of the aspiration lumen (3160), and into an interior of a vacuum source coupled to the aspiration lumen (fig. 35, arrow 3180 denotes thrombus 3164 entering the aspiration lumen 3160 and into the vacuum source, see paragraph 0095) 
but fails to teach wherein the extension conduit is fluidly coupled to a valve having a first position configured to selectively couple the extension conduit to a second fluid source containing a contrast agent and a second position configured to selectively couple the extension conduit to a third fluid source containing no contrast agent, the step of coupling the valve to at least a first fluid source containing a contrast agent and a second fluid source containing no contrast agent, or the step of alternating said valve between the first position to create a pressure gradient between the first fluid source containing contrast agent and a space adjacent the thrombus and the second position to create a pressure gradient between the second fluid source containing no contrast agent and the space adjacent the thrombus, and is silent to when an active flowing condition is not present and the valve is in the first position, fluid from the second fluid source containing the contrast agent is drawn through the lumen of the sheath between a proximal end and a distal end to the space when the pressure associated with the first fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject to provide visual feedback of a change in flow of the thrombus through the aspiration lumen, and when an active flowing condition is not present and the valve is in the second position, fluid from the third fluid source containing no contrast agent automatically flows through the sheath when the pressure in the third fluid source is higher than a pressure in the space.
However, Callan teaches a series of valves (fig. 7A, valve 852 for contrast source 860 and syringe 840, and valve 854 for saline source 890 and peristaltic pump 900, see paragraph 0078-0079) for a fluid source with a first position that fluidly couples a conduit to a fluid source containing a contrast agent 840 (fig. 7A, valve 852 open to contrast source 860 and syringe 840. NOTE: since the syringe injects contrast medium from contrast source 860, syringe 840 is interpreted as a fluid source containing a contrast agent, see paragraph 0078), and a second position configured to selectively couple a conduit to a fluid source containing substantially no contrast agent (fig. 7A, second position comprises valve 854 being open and valve 852 being closed, valve 854 connected to saline source 890 and peristaltic pump 900, see paragraph 0079, also see annotated fig. 7A below), and the method of coupling the valve to at least a fluid source containing a contrast agent and a fluid source containing no contrast agent (fig. 2, valve 852 coupled to contrast source 860 and syringe 840, and valve 854 coupled to saline source 890, see paragraphs 0078-0079), and alternating between creating a pressure gradient between the second fluid source comprising contrast agent 840 and a space adjacent the exit (fig. 7A, syringe 840 containing contrast agent creates pressure for the fluid within to be pressurized, paragraph 0078, “flow of injection fluid (for example, contrast) from syringe 840”. NOTE: thereby creating a pressure gradient between the first fluid source comprising contrast agent and a space adjacent the exit. In the context of Look, the exit is a space adjacent the thrombus), and creating a pressure gradient between the second fluid source 890 and the space adjacent the thrombus (fig. 7A, system leading to saline 890 includes valve 854 to prevent contaminated fluids from teaching saline source 890, paragraph 0079, and creates a pressure gradient similar to as described above using a peristaltic pump 900, paragraph 0079. NOTE: one of ordinary skill in the art would appreciate that the sources would be alternated between because the system of Callan aims to reduce contamination, see paragraph 0078, “Valve 852 prevents saline and/or contaminated fluids from entering syringe 840”, and paragraph 0079).

    PNG
    media_image1.png
    619
    903
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look by coupling the extension conduit to at least a first fluid source containing a contrast agent and a second fluid source containing no contrast agent, wherein the first position selectively couples the extension conduit to the first fluid source containing a contrast agent and wherein the second position selectively couples the extension conduit to the second fluid source containing no contrast agent, and alternating between creating a pressure gradient between the first fluid source containing contrast agent and a space adjacent the thrombus and creating a pressure gradient between the second fluid source containing no contrast agent and a space adjacent the thrombus, as taught and suggested by Callan, for the purpose of providing a fluid source containing a contrast agent to assist with angiographic review, and to then switch to a fluid source containing no contrast agent as a flushing medium (see Callan, paragraph 0030).
Look, as modified by Callan, fails to teach the method wherein the extension conduit is coupled to a valve having a first position and a second position, wherein the valve is coupled to the second fluid source containing a contrast agent and a third fluid source containing no contrast agent, wherein the first position selectively fluidly couples the extension conduit to the second fluid source containing the contrast agent and wherein the second position selectively fluidly couples the extension conduit to the third fluid source containing no contrast agent, alternating the valve between the first position to create a pressure gradient between the third fluid source and a space adjacent the thrombus and the second position to create a pressure gradient between the second fluid source and the space adjacent the thrombus, and when an active flowing condition is not present; and the valve is in the first position, fluid from the second fluid source containing the contrast agent is drawn through the lumen of the sheath between a proximal end and a distal end to the space when the pressure associated with the second fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source containing the contrast agent is delivered into the blood vessel of the subject to provide visual feedback of a change in flow of the thrombus through the aspiration lumen, and when an active flowing condition is not present and the valve is in the second position, fluid from the third fluid source containing no contrast agent automatically flows through the sheath when the pressure in the third fluid source is higher than a pressure in the space
However, Ruggio further teaches a singular valve manifold that fluidly selectively connects to a saline source and a contrast source (fig. 1, valve is placed in first position, for example, valve 46 is open and valve 44 is closed, see col. 6, lines 21-31, and valve is placed in second position, for example, valve 44 is open and valve 46 is closed, see col. 6, lines 21-31, “Various fluids may be introduced through each T-connection 36, 38, 40 of the manifold 14. Some of the fluids used are: saline, which is used for flushing the catheter 22; a radiopaque contrast agent… see annotated fig. 1 below).

    PNG
    media_image2.png
    522
    1134
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the series of valves disclosed in Look, as modified by Callan, by placing them in a singular manifold valve and as such alternate between a first position that selectively couples the second fluid source comprising contrast agent to the extension conduit and a second position that selectively couples the third fluid source comprising no contrast agent to the extension conduit , as taught and suggested by Ruggio, for the purpose of providing a suitable structure to conveniently put the respective valves into a singular structure, thereby simplifying the assembly and easing usage of the device, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case, rearranging the valves in the assembly taught in Callan into a single manifold valve taught in Ruggio would not change the functionality of the device taught in Callan.
Further, Look, as modified by Callan and Ruggio, is silent to when an active flowing condition is not present, fluid from the first fluid source containing the contrast agent is drawn through the lumen of the sheath between a proximal end and a distal end to the space when the pressure associated with the first fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject to provide visual feedback of a change in flow of the thrombus through the aspiration lumen. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look in view of Callan to include the step of wherein when an active flowing condition is not present, fluid from the fluid source comprising contrast agent is caused to flow through the lumen of the sheath from the proximal end to the distal end, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject to provide visual feedback of a change in flow of the thrombus through the aspiration lumen, for the purpose of providing a suitable means of providing the contrast agent and allowing for angiographic review (see Callan, paragraph 0003, “contrast media have been developed for use in procedures such as angiography, computed tomography, ultrasound and NMR/MRI”), since the method and device disclosed in Look in view of Callan would be similar to the method disclosed in claim 19, it would necessarily have the same performance (i.e., when insufficient flowable material is present adjacent the open distal end of the aspiration lumen, fluid from the second fluid source is caused to flow through the lumen of the sheath from the proximal end to the distal end, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject).
Regarding claim 25, Look, as modified by  Callan, discloses the method further comprising: maintaining fluid in the fluid source containing no contrast agent at a pressure (see Callan, fig 7A, saline source 890 in communication with pressurizing peristaltic pump 900, paragraph 0066, “saline supply 90 are preferably in operative or fluid connection with a pressurizing mechanism such as a powered injector or a peristaltic pump”), but is silent to the method further comprising: maintaining fluid in the fluid source containing no contrast agent at a pressure of 100 mm Hg or higher.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look, as modified by  Callan, to maintain the fluid in the fluid source containing no contrast agent at a pressure of 100 mm Hg or higher, for the purpose of providing a suitable pressure for the fluid in the fluid source containing no contrast agent to enter the sheath, since it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Claims 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Callan and Ruggio, and further in view of Garrison et al. (US 20160220741).
Regarding claim 7, Look, as modified by Callan and Ruggio, fails to teach the method further comprising: changing the relative longitudinal relationship between the aspiration catheter and the sheath such that the distal end of the aspiration catheter is within the lumen of the sheath and proximal to the distal end of the sheath, and viewing the plunger of the syringe while the pump is activated, wherein movement of the plunger into the barrel indicates a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen. 
However, Garrison et al. teaches a device used in thrombectomy (abstract) that teaches a method of changing the relative longitudinal relationship between the aspiration catheter (fig. 1, catheter 320) and the sheath (fig. 1, sheath 220 and proximal extension 240) such that the distal end of the aspiration catheter is within the lumen of the sheath and proximal to the distal end of the sheath while the pump is activated (paragraph 0128, “At some time during catheter retraction, depending on if the catheter 320 is clogged with occlusive material, the aspiration level may be changed from a high level desirable for aspiration thrombectomy to a lower level desirable for distal embolic protection.”) but is silent to the method of viewing the plunger of the syringe while the pump is activated, wherein movement of the plunger into the barrel indicates a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen.
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look in view of Ruggio to include the step of changing the relative longitudinal relationship between the aspiration catheter and the sheath, such that the distal end of the aspiration catheter is within the lumen of the sheath and proximal to the distal end of the sheath while the pump is activated, as taught by Garrison et. al., for the purpose of providing a suitable means for the occlusion attached through suction force to the catheter tip to be better removed in a later process (see Garrison et al., paragraphs 0127 and 0129). 
Further, since the syringe disclosed in Look, as modified by  Ruggio (see Ruggio, fig. 1, syringe 18 with barrel 50 and plunger 52) would be in plain sight, it would have been obvious to anyone of ordinary skill in the art to modify the method disclosed in Look, as modified by Ruggio, with the method of viewing the plunger of the syringe while the pump is activated. 
Lastly, since the methods disclosed in Look, as modified by Ruggio, and Garrison et al. are identical to those of claim 7, it would necessarily have the same performance (i.e., the method would have the movement of the plunger into the barrel indicate a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen).
Regarding claim 8, Look, as modified by Callan and Ruggio, discloses substantially the method disclosed in claim 6, but fails to teach the method further comprising: changing the relative longitudinal relationship between the aspiration catheter and the sheath such that the distal end of the aspiration catheter is within the lumen of the sheath and proximal to the distal end of the sheath, and viewing the plunger of the syringe while the pump is activated, wherein no longitudinal movement of the plunger into the barrel indicate blockage in the aspiration catheter. 
However, Garrison et al. teaches a method of changing the relative longitudinal relationship between the aspiration catheter and the sheath, (paragraph 0128, “At some time during catheter retraction, depending on if the catheter 320 is clogged with occlusive material, the aspiration level may be changed from a high level desirable for aspiration thrombectomy to a lower level desirable for distal embolic protection.”)  but is silent to the method of viewing the plunger of the syringe while the pump is activated, wherein no longitudinal movement of the plunger into the barrel indicates blockage in the aspiration catheter
It would have firstly been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look, as modified by Callan and Ruggio, by changing the relative longitudinal relationship between the aspiration catheter and the sheath, such that the distal end of the aspiration catheter is within the lumen of the sheath, as taught by Garrison et al., for the purpose of providing a suitable means for the occlusion attached through suction force to the catheter tip to be better removed in a later process (see Garrison, paragraph 0127, 0129). 
Further, since the syringe disclosed in Look, as modified by Ruggio (see Ruggio, syringe 18 with barrel 50 and plunger 52) would be in plain sight, it would have been obvious to anyone of ordinary skill in the art to modify the method disclosed in Look, as modified by Ruggio, by adding the step of viewing the plunger of the syringe while the pump is activated as part of hand-eye coordination when pressing the plunger of the syringe. 
Lastly, since the methods disclosed in Look, as modified by Callan, Ruggio, and Russo are identical to those of claim 7, it would necessarily have the same performance (i.e., the method would have the lack of longitudinal movement of the plunger in relation to the barrel indicate blockage in the aspiration catheter).
Regarding claim 9, Look, as modified by Ruggio and Garrison et al., is silent to wherein the longitudinal movement of the plunger into the barrel indicates active flow through the aspiration catheter. 
However, since the methods disclosed in Look, as modified by Ruggio and Garrison et al. are identical to those of claim 8, it would necessarily have the same performance (i.e., the method would have the longitudinal movement of the plunger into the barrel indicate active flow through the aspiration catheter).
Regarding claim 21, Look fails to teach the method further comprising: retracting the aspiration catheter so that the open distal end of the aspiration of the aspiration lumen is within the sheath. 
However, Garrison teaches a method of retracting the aspiration catheter within the sheath (paragraph 0128, “At some time during catheter retraction, depending on if the catheter 320 is clogged with occlusive material, the aspiration level may be changed from a high level desirable for aspiration thrombectomy to a lower level desirable for distal embolic protection.”), but does not have a supply lumen and as such fails to teach that the opening at or near the distal end of the supply lumen is within the sheath.
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Look by adding the step of retracting the aspiration catheter so that the opening at or near the distal end of the supply lumen is within the sheath, as taught by Garrison et al. for the purpose of optimizing the ability to aspire the thrombus while minimizing distal emboli and minimizing blood loss (see Garrison, paragraph 0128). 
Further, since the aspiration catheter disclosed in Look has a supply lumen (see Look, fig. 38, catheter 3000 with supply lumen 3180), retracting the aspiration catheter into the sheath would necessarily place the opening at or near the distal end of the supply lumen within the sheath.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Callan and Ruggio, and further in view of Corbett (US 9278189).
Regarding claim 17, Look, as modified by Callan, disclose substantially the method disclosed in claim 16, but fails to teach wherein the second fluid source further comprises a pressure bag configured to compress the saline bag. 
However, Corbett teaches that a pressure bag containing saline solution is commonly used in catheter assemblies (col. 4, lines 62-66).
Corbett is considered analogous art because it pertains to injecting fluid via an intravascular pump. Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify the saline fluid source disclosed in Look in view of Callan, to be within a pressure bag, as taught by Corbett, for the purpose of applying a pressure to provide an uninterrupted flow of fluid from the bag to the input port (see Corbett, paragraph 20), any thereby assisting the peristaltic pump 900 in Callan by providing an additional source of pressure.
Regarding claim 18, Look as modified by Callan and Corbett fails to explicitly teach the method of increasing compression of the pressure bag to a pressure of at least 250 mm Hg.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look, Callan, and Corbett , to increase compression of the pressure bag to a pressure of at least 250 mm Hg since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this instance, it would not affect the operation of Corbett if the pressure bag is at a pressure of 250 mm Hg., nor would it affect the operation of Callan if the source of saline 890 was at a pressure of 250 mm Hg. Further, applicant places no criticality on the range claimed, indicating a plurality of pressure ranges (see application specification, paragraph 0029, lines 14-19).Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582.  The examiner can normally be reached on M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                 
  /KAI H WENG/  Examiner, Art Unit 3781